EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-4, 6, and 8-20 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed December 17, 2020, see pages 6 and 7, are persuasive. The prior art fails to fairly show or suggest, alone or in combination, a deflection limiter system comprising all the limitations of independent claim 1, a method for connecting a deflection limiter system to an exhaust sidewall linear comprising all the limitations of independent claim 11, or a system for limiting deflection of an exhaust sidewall linear on a variable geometry exhaust duct comprising all the limitations of independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        March 10, 2021